                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

WANDA B.,                                              )
                                                       )
        Plaintiff                                      )
                                                       )
v.                                                     )        2:18-cv-00341-DBH
                                                       )
ANDREW M. SAUL, Commissioner                           )
of Social Security,                                    )
                                                       )
        Defendant                                      )

                      REPORT AND RECOMMENDED DECISION

        On Plaintiff’s application for disability insurance benefits under Title II of the Social

Security Act, Defendant, the Social Security Administration Commissioner, found that

Plaintiff has severe impairments, but retains the functional capacity to perform substantial

gainful activity. Defendant, therefore, denied Plaintiff’s request for disability benefits.

Plaintiff filed this action to obtain judicial review of Defendant’s final administrative

decision pursuant to 42 U.S.C. § 405(g).

        Following a review of the record, and after consideration of the parties’ arguments,

I recommend the Court affirm the administrative decision.

                                THE ADMINISTRATIVE FINDINGS

        The Commissioner’s final decision is the December 20, 2017 decision of the

Administrative Law Judge. (ALJ Decision, ECF No. 9-2).1 The ALJ’s decision tracks the

familiar five-step sequential evaluation process for analyzing social security disability


1
  Because the Appeals Council found no reason to review that decision (R. 1), Defendant’s final decision
is the ALJ’s decision.
claims, 20 C.F.R. § 404.1520.

       The ALJ found that as of December 31, 2012, the date last insured, Plaintiff had

severe, but non-listing-level impairments consisting of degenerative disk disease, facet

arthropathy and chronic pain. (R. 14.) The ALJ further determined that Plaintiff had a

residual functional capacity (RFC) to perform light work, with no more than occasional

balancing, kneeling, crouching, crawling and stooping, with sitting limited to 5 hours in an

8-hour day and standing and walking limited to 4 hours in an 8-hour day. (R. 15.)

       The ALJ ultimately concluded that Plaintiff could perform past relevant work as a

driver’s education instructor, which job did not require Plaintiff to perform any work-

related activities precluded by the RFC.

                                 STANDARD OF REVIEW

       A court must affirm the administrative decision provided the decision is based on

the correct legal standards and is supported by substantial evidence, even if the record

contains evidence capable of supporting an alternative outcome. Manso-Pizarro v. Sec’y

of HHS, 76 F.3d 15, 16 (1st Cir. 1996) (per curiam); Rodriguez Pagan v. Sec’y of HHS,

819 F.2d 1, 3 (1st Cir. 1987). Substantial evidence is evidence that a reasonable mind

might accept as adequate to support a finding. Richardson v. Perales, 402 U.S. 389, 401

(1971); Rodriguez v. Sec’y of HHS, 647 F.2d 218, 222 (1st Cir. 1981). “The ALJ’s findings

of fact are conclusive when supported by substantial evidence, but they are not conclusive

when derived by ignoring evidence, misapplying the law, or judging matters entrusted to

experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999).



                                             2
                                        DISCUSSION

       Plaintiff argues the ALJ effectively discounted all the relevant medical opinion

evidence and, therefore, the ALJ’s RFC assessment is not supported by substantial

evidence. Plaintiff also contends that, because a portion of the hearing transcript is

inaudible, the Court cannot effectively evaluate the ALJ’s decision and, therefore, remand

is required.

A.     Medical Opinions

       Dr. Schuler’s Mental RFC Assessment

       Plaintiff argues the ALJ erred in discounting the mental RFC opinion of Carl

Schuler, D.O. Dr. Schuler, Plaintiff’s primary care physician for approximately 20 years,

completed a “Mental Residual Functional Capacity Questionnaire,” dated September 20,

2016. (R. 1129-34.) The form reflects that Dr. Schuler diagnosed Plaintiff with depression.

(R. 1129.) He also assessed her “mental abilities and aptitudes needed to do unskilled

work” as “[l]imited but satisfactory,” with the exception of her ability to “[c]omplete a

normal workday and workweek without interruptions from psychologically based

symptoms,” which he assessed as “[s]eriously limited, but not precluded.” (R. 31-32.) The

ALJ gave “no weight” to Dr. Schuler’s opinion as to Plaintiff’s mental functional because

“he is not a mental health specialist.” (R. 17.)

       Not insignificantly, Dr. Schuler’s treatment notes do not mention depression until

July 20, 2016, more than three years after Plaintiff’s date last insured. (See R. 568.)

Regardless of the merit of Dr. Schuler’s assessment as of September 20, 2016, given the

lack of any reference to depression in any of Dr. Schuler’s records until more than three

                                              3
years after Plaintiff’s date last insured, Dr. Schuler’s written form assessment cannot

reasonably be construed as an assessment of Plaintiff’s mental RFC before Plaintiff’s date

last insured. The fact that the ALJ did not find Plaintiff’s depression to be a medically

determinable mental impairment within the relevant period is thus supportable.2 Likewise,

the ALJ’s decision to give no weight to Dr. Schuler’s mental RFC opinion is supportable.

An ALJ “need consider the severity of a mental impairment only to the extent that a

claimant has met his or her burden of demonstrating that a ‘medically determinable’ mental

impairment exists.” Dennett v. Astrue, No. 08-97-B-W, 2008 WL 4876851, at *3 (D. Me.

Nov. 11, 2008).

        Dr. Schuler’s Physical RFC Assessment

        The ALJ gave “little weight” to Dr. Schuler’s assessment of Plaintiff’s physical

RFC. (R. 18.) In his “Medical Source Statement of Ability to Do Work-Related Activities

(Physical),” Dr. Schuler opined that Plaintiff could occasionally lift 20 pounds, but was

limited to less than six hours of sitting and less than two hours of standing or walking in

an eight-hour workday. (R. 1135-36.)

        A “treating source’s opinion on the nature and severity of a claimant’s impairments

is entitled to controlling weight if it is ‘well-supported by medically acceptable clinical and

laboratory diagnostic techniques and … not inconsistent with the other substantial evidence

in [the claimant’s] case record.’” Gilson v. Colvin, No. 1:12-cv-376-GZS, 2013 WL




2
  Plaintiff does not challenge that finding, or rather lack of finding, and has therefore waived any challenge
to it. Hopkins v. Astrue, No. 07-40-P-S, 2007 WL 3023493, at *5 n.3 (D. Me. Oct. 12, 2007), rep. & rec.
adopted, 2007 WL 3232555 (D. Me. Oct. 31, 2007).
                                                      4
5674359, at *2 (D. Me., Oct. 17, 2013) (quoting 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2)).   An ALJ is not required to consider a treating physician’s opinion

controlling, however. See Bowker v. Comm’r, Soc. Sec. Admin., No. 2:13-cv-122-DBH,

2014 WL 220733, *3 (Jan. 21, 2014) (fact that some of treating physician’s opinions were

inconsistent with other medical evidence in the record “deprives them of controlling

weight”). The question of a claimant’s RFC is, moreover, “among the issues reserved to

the commissioner, with respect to which even the opinion of a treating source is entitled to

no ‘special significance’ and cannot be assigned controlling weight.” Gilson at *2 (quoting

20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2)).

       The ALJ did not have to adopt Dr. Schuler’s physical RFC assessment “so long as

she supplied ‘good reasons’ for doing so.” Vining v. Astrue, 720 F. Supp. 2d 126, 134 (D.

Me. 2010) (quoting 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2)). In her decision, the ALJ

considered, but discounted, Dr. Schuler’s physical RFC because (i) the assessment was

inconsistent with Dr. Schuler’s own treatment notes prior to Plaintiff’s date last insured;

and (ii) the assessment did not distinguish between Plaintiff’s level of functioning before

and after her date last insured. (R.18.) The ALJ’s findings are supported by substantial

evidence on the record, (see R. 16-17; see also R. 259, 267-68, 274-75, 499-500), and

constitute good reasons for declining to give controlling weight to the opinions. No more

is analysis by the ALJ is required. See Vining, 720 F. Supp. 2d at 134 (AJL noting that the

treating physician was not a mental health professional and that her opinions were not

consistent with or supported by the overall evidence sufficient to support rejection of her



                                             5
opinion).3

        Dr. Webber’s Testimony

        The ALJ gave “little weight” to the testimony of Peter B. Webber, M.D., a medical

expert; the ALJ found the testimony to be “internally inconsistent and unclear.” (R. 12.)

The ALJ noted that during questioning by Plaintiff’s counsel at the hearing, “[l]ost … was

whether the discussion was focusing on the pre-alleged onset date or post-alleged onset

date records, and because of this, his testimony [was] of little probative value in this case.”

        An ALJ is not required to accept the testimony of a medical expert,

see, e.g., Stefanowich v. Soc. Sec. Admin. Comm’r, No. 1:10-cv-00379-JAW, 2011 WL

4344575, at *3 (D. Me. Sept. 14, 2011), rep. & rec. adopted, 2011 WL 4596440 (D. Me.

Oct. 4, 2011). Here, the ALJ’s concerns expressed about Dr. Webber’s testimony and the

ALJ’s decision to give “little weight” to the testimony are supportable. For instance, Dr.

Webber testified at one point that Plaintiff could perform light work, but later agreed that

she was limited to sedentary work. (R. 61, 62, 64.) Dr. Webber’s responded with an

equivocal “I think so, yes,” when asked by the ALJ to confirm that prior to the date last

insured, Plaintiff was suffering from degenerative disc disease with an emphasis on facet

arthropathy. (R. 57.) He also expressed difficulty in determining Plaintiff’s condition

during the relevant period because of the length of time that had passed and the fact that

Dr. Schuler saw Plaintiff (and many other patients) many times over the course of their 20-

year-long doctor/patient relationship. (R. 61-62.)


3
 Inconsistency with other medical evidence in the record is, in itself, sufficient reason to discount a treating
source’s opinion. See Bowker, 2014 WL 22073, at *3.
                                                       6
        The inaudible portion of the hearing transcript during Dr. Webber’s testimony does

not invalidate the ALJ’s assessment of the testimony, nor otherwise require remand.

Plaintiff’s counsel asked Dr. Webber the following question:

        … I know Dr. Phelps,4 Dr. Schumer [sic] reports were … offering
        retrospective opinions. But they did opine that they felt that as of the DLI
        even that she wouldn’t even be capable of sedentary work on a full-time
        competitive basis, that she would be able to sit for six hours cumulatively in
        an eight hour work day. What are your thoughts on that?

(R. 65.) Dr. Webber’s response, other than the words “That would be,” is noted as

“inaudible” in the transcript. (Id.)

        Plaintiff must demonstrate that the gap in the transcript either prejudices her or

impedes judicial review. See Barnes v. Barnhart, 251 F. Supp. 2d 973, 974 (D. Me. 2003).

Plaintiff has not sustained her burden. As explained above, the ALJ supportably discounted

Dr. Webber’s testimony regardless of the response to the question. Because the record

evidence sufficiently supports the weight afforded to Dr. Webber’s testimony, the inaudible

response to the final question posed to Dr. Webber does not hinder judicial review nor does

it prejudice Plaintiff. Indeed, to the extent Plaintiff contends the ALJ’s response to the

question regarding sedentary work would have been favorable to her and thus was

necessary for judicial review, the record establishes that Dr. Webber’s testimony as to

whether Plaintiff was limited to sedentary work was not credible given his earlier testimony

that Plaintiff could perform light work. In addition, to the extent Plaintiff argues that Dr.



4
  Robert Phelps Jr., M.D. prepared a medical report and opinion based upon a single examination of Plaintiff
on September 21, 2017. (R. 1139-48.) The ALJ afforded Dr. Phelps’ opinion “very little weight” because
it was based on a single exam, it relied heavily on the Plaintiff’s self-report, and it was inconsistent with
the medical record. (R. 18.) Plaintiff did not challenge this finding with respect to Dr. Phelps’ opinion.
                                                     7
Webber’s testimony in response to the question of whether Plaintiff could sit for six hours

continuously impedes judicial review because the response would have resulted in a more

favorable RFC, the argument is unpersuasive insofar as the ALJ limited Plaintiff to sitting

for five hours during the work day. In short, the record includes sufficient evidence for the

Court to evaluate the ALJ’s findings regarding Dr. Webber’s testimony and Plaintiff was

not prejudiced by the unavailability of Dr. Webber’s response to the question posed by

Plaintiff’s counsel.

B.    The ALJ’s RFC Assessment

       Plaintiff also argues the ALJ’s RFC assessment is unsupported by any medical

opinion and, therefore, the ALJ impermissibly assessed raw medical data. In general, an

ALJ may not substitute her judgment for that of an expert, nor translate raw medical data

into an RFC assessment. See, e.g., Nguyen, 172 F.3d at 35; Manso-Pizzaro, 67 F.3d at 16.

       The ALJ gave “significant weight” to the opinion of Jose Rabelo, M.D., the state

agency’s non-examining medical consultant. (R. 17.) The ALJ found that Dr. Rabel’s

opinion was “generally consistent with the [Plaintiff’s] conservative treatment throughout

the record,” and noted that his opinion made “clear that it evaluate[d] the [Plaintiff’s]

condition through her date last insured.” (Id.)

       Dr. Rabelo opined that the Plaintiff “was capable of a restricted range of light work

with sitting, standing and walking limited to about 6 hours in an 8-hour work day,” and

further limited Plaintiff to “occasional climbing of ramps, stairs, ladders, ropes and

scaffolds, occasional balancing, stooping, kneeling, crouching and crawling.” (R. 17; see

R. 86-88.)

                                             8
        Plaintiff contends that the ALJ’s RFC assessment is impermissibly based upon the

“ALJ’s lay assessment” in part because the ALJ’s RFC assessment limited Plaintiff to

sitting 5 hours and standing and walking to 4 hours in an 8-hour day. (Statement of Errors,

at 4.) Plaintiff more specifically argues that the ALJ impermissibly interpreted the raw

medical data because the particulars of her RFC assessment do not match the opinion of a

medical expert. Plaintiff’s argument is unpersuasive. An ALJ’s RFC does not have to

exactly match the opinion of a medical expert. As discussed above, a claimant’s RFC is

reserved to the ALJ, not the medical experts. Gilson at *2. In addition, in this case, the

ALJ’s RFC assessment is based on the “significant” weight afforded to the opinion of Dr.

Rabelo and the limited weight she afforded the other medical opinions.5 In short, the ALJ

did not impermissibly interpret raw medical data.

        Furthermore, remand is not required when an ALJ properly discounts medical

opinion evidence, including a treating source, and assesses an RFC more favorable than

the remaining evidence might otherwise support. See, e.g., Davis v. Colvin, No. 1:14-cv-

343-JHR, 2015 WL 3937423 (D. Me. June 25, 2015); Wright v. Colvin, No. 2:14-cv-75-

JHR, 2015 WL 58458 (D. Me. Jan. 5, 2015); Soto v. Colvin, No. 2:14-cv-28-JHR, 2015

WL 58401 (D. Me. Jan. 5, 2015). To the extent, therefore, that the RFC finding is based

on, but is more restrictive than the evidence regarding Plaintiff’s physical abilities (e.g.,



5
  As discussed above, while the ALJ supportably gave “little” weight to the physical RFC opinion of Dr.
Schuler, the limitation to sitting for five hours in an eight hour day is consistent with Dr. Schuler’s opinion
that Plaintiff could sit for “less than 6 hours in an 8-hour workday.” (R. 1135.) An ALJ may “piece together
the relevant medical facts from the findings and opinions of multiple physicians.” Evangelista v. Sec’y of
Health & Human Servs., 826 F.2d 136, 144 (1st Cir. 1987).

                                                      9
limited to sitting for up to 5 hours rather than “about 6 hours”), remand is not warranted.

                                        CONCLUSION

       Based on the foregoing analysis, I recommend the Court affirm the administrative

decision.

                                          NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof. A responsive memorandum
       and any request shall be filed within fourteen (14) days after the filing of the
       objection.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court's order.

                                            /s/ John C. Nivison
                                            U.S. Magistrate Judge

       Dated this 24th day of July, 2019.




                                              10
